Case 16-12903-JDW        Doc 88    Filed 03/13/19 Entered 03/13/19 14:41:17              Desc Main
                                   Document     Page 1 of 2



                        UNITED STATES BANKRUPTCY COURT
                        NORTHERN DISTRICT OF MISSISSIPPI


IN RE: CASANDRA RILEY JEFFRIES                                       CHAPTER 13

DEBTOR                                                               CASE NO. 16-12903 JDW


                              MOTION TO REINSTATE CASE

       COMES NOW, the Debtor, by and through her attorney, and moves this Court for an

Order Reinstating her Chapter 13 case. The Debtor supports his Motion with the following facts:

       1. Debtor filed a voluntary petition for relief under Chapter 13 of Title II of the United

States Bankruptcy Code on August 23, 2016.

       2. Debtor’s case was dismissed on March 7, 2019 for failure to make plan payments.

       3. Debtor has remitted funds to the Chapter 13 Trustee to cure the delinquency and

would request her case be reinstated.

       WHEREFORE, PREMISES CONSIDERED, the Debtor prays that this Court will issue

an Order reinstating her Chapter 13 case to allow her to complete her plan payments.

       Respectfully submitted, this the 13th day of March, 2019.

                                             /s/Robert H. Lomenick
                                             KAREN B. SCHNELLER, MSB #6558
                                             ROBERT H. LOMENICK, MSB #104186
                                             SCHNELLER & LOMENICK, P.A.
                                             126 North Spring Street
                                             P. O. Box 417
                                             Holly Springs, MS 38635
                                             662-252-3224
                                             karen.schneller@gmail.com/rlomenick@gmail.com
Case 16-12903-JDW         Doc 88   Filed 03/13/19 Entered 03/13/19 14:41:17             Desc Main
                                   Document     Page 2 of 2




                                CERTIFICATE OF SERVICE

        I, Robert H. Lomenick, Jr., attorney for debtor(s), do hereby certify that I have this day
mailed a true and correct copy by United States Mail, postage prepaid or via electronic delivery,
of the above and foregoing Motion to Reinstate Case to the following:

Locke D. Barkley
Chapter 13 Trustee
6360 I-55 North, Suite 140
Jackson, MS 39211

U. S. Trustee
501 East Court Street, Suite 6-430
Jackson, Mississippi 39201

all creditors on matrix

March 13, 2019                                       _/s/ Robert H. Lomenick, Jr.
                                                     ATTORNEY FOR DEBTOR(S)
